Citation Nr: 0531186	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  The appellant is the Department of Veterans Affairs 
(VA)-recognized guardian of the veteran, who has been rated 
as incompetent by VA since January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the San 
Juan, Puerto Rico, VA Regional Office (RO), which denied the 
above claim.

This matter was previously before the Board in December 2003, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in active service or 
for many years thereafter; nor was a psychosis shown to be 
manifested to a compensable degree during the first post 
service year.

2.  The preponderance of the evidence shows that the veteran 
does not have PTSD related to service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303(d), 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant from VA dated in October 2001 and November 2004, as 
well as by the discussions in the various rating decisions, 
the May 2002 statement of the case (SOC), and the June 2002 
and March 2005 supplemental statements of the case (SSOC).  
The appellant was told of what was required to substantiate 
her claim and of her and VA's respective duties.  She was 
also asked to submit evidence and/or information, which would 
include that in her possession, to the RO.  The October 2001 
letter from the RO to the appellant was provided prior to the 
February 2002 initial adjudication of her claim.  See 
VAOPGCPREC 8-03.  Thus, there is no defect in the notice 
provided to the appellant.  Additionally, all evidence 
submitted by the appellant was considered by VA in the SOC 
and SSOCs as set forth above.  The claim has been on appeal 
for several years, and in that time VA has provided the 
appellant a meaningful opportunity to participate effectively 
in the processing of her claim.  See Mayfield v. Nicholson, 
19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in January 
2002 and March 2005, and his claims folder was reviewed by 
the respective VA examiners in conjunction with conducting 
the examinations.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection for a psychiatric disorder, to include 
PTSD

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Service connection may be also granted 
for any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2005).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Service medical records are not available except for the June 
1954 separation examination.  That examination shows normal 
psychiatric status and states that there was nothing of 
clinical significance in the veteran's medical history.  
Daily sick reports from August 1952 to March 1953 show 
treatment for unspecified reasons on 3 days in February 1953 
but on each occasion, the veteran was returned to duty on the 
same day of treatment.  His DD Form 214 establishes that he 
was in receipt of the Combat Infantryman Badge (CIB).  As 
such, the Board notes the veteran "engaged in combat with the 
enemy." See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.304(d) (2005).

A VA examination report dated in May 1985 shows that the 
veteran was diagnosed with organic mental disorder (organic 
brain syndrome) with suspected Alzheimer's Disease versus 
cerebrovascular accident; and major depression with psychotic 
features.  The examination report did not relate any of these 
disabilities to the veteran's period of service.

A VA hospital treatment summary dated from June 1985 to 
September 1985 shows that the veteran underwent his first 
psychiatric admission at the clinic for symptoms associated 
with major depression versus dementia.  It was noted that he 
had been unemployed since March 1984.  The diagnosis was 
major depression.

A private medical record from F. H. Benitez Rivera, M.D., 
dated in November 1985 shows that the veteran had been 
treated, in pertinent part, for symptoms associated with 
schizophrenia since March 1985.

A VA medical record dated in November 1985 shows that the 
veteran had been a patient since 1982 and, in pertinent part, 
had been treated for organic brain syndrome and major 
depression.

A VA examination report dated in April 1987 shows that the 
veteran reported working until 1984.  He added that he had 
served in combat during the Korean War, but could not recall 
when, and that he had not been hospitalized psychiatrically.  
There had been no psychiatric hospitalization until June 
1985.  The diagnosis was organic mental syndrome, dementia; 
and Alzheimer's Disease with depression and psychotic 
features.  The examiner did not opine as to the etiology of 
the veteran's disorder.

Lay statements with identical wording, dated in March and 
April 1995, from two of the veteran's fellow servicemen, show 
that they indicated serving with the veteran during 1952 and 
1953.  They both reported that they recalled that the veteran 
was hospitalized for one month during 1952 and treated for a 
nervous condition, stomach problems and hypertension.  

A private medical statement from A. M. Portalatin, M.D., 
dated in February 1996, shows that the veteran had been a 
patient since 1971 for several disorders.

A statement from the appellant dated in January 1997 shows 
that she reported that the veteran started to receive 
treatment for a stomach disorder, nervous disorder, and high 
blood pressure soon after he returned from service in Korea.

A VA examination report dated in February 1997 shows that the 
veteran had not worked since 1984.  The diagnosis was organic 
mental disorder, presenile dementia.  The examiner did not 
opine as to the etiology of the veteran's disorder.

A private medical statement from Dr. Portalatin dated in 
September 1997, shows that the veteran had been suffering 
from two disorders, the pathology of which the veteran stated 
was acquired during service.  The handwritten note was 
illegible as to the specific disorders.  It was noted that 
the veteran had reported being engaged in combat.

A medical report dated in September 2001 from J.A. Juarbe, 
M.D., states that the veteran was said to be a Korean War 
combat veteran who spent 13 months in a combat zone and was 
under fire on multiple occasions.  The veteran reported that 
while on active duty, he sustained a loss of consciousness 
due to hypertension, was hospitalized in Korea for around 
five weeks, and was treated for a nervous disorder, 
hypertension, and a stomach disorder.  After discharge he 
started to have insomnia  and recurrent nightmares of war 
experiences; he also felt guilty because of a friend's death.  
Dr. Juarbe concluded that the veteran's physical conditions 
and depression started while on active duty.  He was also 
said to be suffering from chronic PTSD as a result of 
traumatic events experienced during his active duty in Korea.

A VA PTSD examination report dated in January 2002 shows that 
the examiner reviewed the claims folder in conjunction with 
the examination.  The examiner indicated that the veteran's 
only psychiatric hospitalization was from June 1985 to 
September 1985 wherein the final diagnosis was major 
depression.  He added that he was being followed at the 
mental hygiene clinic since 1997 for dementia.  It was also 
noted that there was evidence of record from a general 
practitioner who wrote that he treated the veteran for a 
variety of medical problems, including neurosis, from 1971.  
The examiner also referred to a history of diagnoses which 
included organic mental syndrome, dementia, Alzheimer's 
disease, and major depression.  On examination, the examiner 
indicated that the veteran was a poor historian due to his 
disability.  He was unable to recall exactly where he served 
and was unable to describe any significant stressors or any 
details regarding his military service or combat experiences.  
Although he met none of the diagnostic criteria for PTSD, he 
was diagnosed with dementia with depression.  The examiner 
did not indicate whether or not this was etiologically 
related to service.

In a June 2002 statement Dr. Juarbe indicated that the 
veteran could not give a lot of information regarding his 
service in Korea.  He indicated that after Korea, there was 
evidence of psychiatric treatment with multiple diagnoses.  
He concluded that it was more probable than not that the 
psychiatric condition had its onset while in combat (veteran 
had a CIB with two bronze stars), and that far beyond any 
reasonable doubt, the veteran was exposed to multiple 
traumatic experiences in the Korean Front.

A VA examination report dated in March 2005 shows that the 
examiner reported that the veteran's claims folder was 
reviewed before conducting the examination. The VA electronic 
medical record was reviewed and the veteran was interviewed 
with his wife.  The examiner indicated that the first 
evidence of psychiatric treatment in the veteran's claims 
folder was at the Department of Rio Piedras Mental Health 
Clinic when he began treatment in March 1985 until November 
1985 with a diagnosis of a schizophrenia.  Another medical 
certificate from the same clinic dated in March 1987 stated 
that the veteran was in treatment at that clinic from January 
1985 to February 1987 with a diagnosis of schizophrenia.  
Thereafter, a private medical certificate from a general 
medical practitioner stated that he treated the veteran for 
several medical problems including neurosis since 1971, but 
there was no evidence of a mental status examination in this 
report.

The examiner continued that the veteran's only psychiatric 
hospitalization was from June 1985 to September 1985 at 
Clinica Fernandez Garcia, Private Psychiatric Hospital with a 
final diagnosis of major depression.  He referred to the May 
1985 VA examination report which established a diagnosis of 
organic mental syndrome, suspected Alzheimer's disease and 
major depression; and the April 1987 VA examination report 
which established a diagnosis of organic mental syndrome, 
dementia, Alzheimer's disease with depressive and psychotic 
features.  The February 1997 VA examination report also 
established a diagnosis of organic mental disorder and senile 
dementia, and that the veteran was not able to manage his VA 
funds.  The examiner also noted the January 2002 VA 
examination report which established a diagnosis of dementia 
with depression.

The examiner also reviewed the June 2002 report of Dr. Juarbe 
which established a primary diagnosis of major depression 
with psychotic features and a secondary diagnosis of PTSD, 
arterial hypertension and organic brain syndrome.  Dr. Juarbe 
had stated that, although the veteran was not able to provide 
information regarding his service in Korea, he was without 
reasonable doubt exposed to traumatic experiences.  The 
examiner commented that there was no objective evidence in 
this report of a severe and horribly traumatic event when the 
veteran was in Korea and there was no evidence of recurrent, 
distressing, intrusive thoughts about traumatic combat 
experiences and no evidence of avoidant behavior related to 
traumatic experiences.  

The veteran had been in ambulatory psychiatric treatment at 
the VA Mental Hygiene Clinic since 1997 with a diagnosis of 
"personnel" dementia and depressive disorder with psychotic 
features until the present time.  He was not able to report 
subjective complaints due to his severe cognitive impairment.  
His wife reported that he was not able to learn new things.  
He was not able to recall facts and events, or to recognize 
people.  He would get lost in his own house and was always 
sad and depressed with frequent crying spells.  The veteran 
was not able to give a military history due to the severe 
cognitive impairment.  He did not remember when he was in the 
service and did not remember being in Korea.  He was not able 
to report any type of incident occurring while he was in 
service nor in Korea.  He was not able to report a severe 
traumatic event in combat because he could not remember these 
incidents.  The information obtained from the record revealed 
that the veteran had worked from February 1965 to April 1984, 
in the Corona Brewing Company and that he was laid off in 
approximately 1984.  This was confirmed by his wife in the 
interview.

The examiner determined that after reviewing the veteran's 
claims folder and performing a clinical history and mental 
status examination, the veteran's mental disorder did not 
meet the criteria in the 4th edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) required to 
establish a diagnosis of PTSD.  He was not able to specify 
and describe in detail a severe and horribly traumatic event 
experienced in the Army.  He was not observed to become 
anxious, distressed or depressed when he was expressing his 
experiences in the Army.  He did not report feelings of 
intense fear, helplessness or horror at the time when he was 
experiencing the events in Army.  There was no evidence in 
his clinical picture of avoidance of stimuli associated with 
the trauma.  He did not have memories about the incidents and 
he did not have intrusive, persistent thoughts about 
traumatic experiences in the Army.  Since he was not able to 
establish and identify signs and symptoms of PTSD, and a 
definite extreme traumatic stressor, he could not establish a 
link between the stressor and the signs and symptoms of the 
veteran's mental disorder.  The diagnosis was dementia of the 
Alzheimer's type, early onset with depressed mood.  

The examiner concluded that the veteran's clinical history 
and mental status examination met the DSM-IV criteria to 
establish a diagnosis of dementia of the Alzheimer's type.  
As he was unable to identify a definite extreme traumatic 
stressor, and no PTSD symptoms were identified, he could not 
establish a link between the stressor and the signs and 
symptoms of the veteran's mental disorder.  There was 
objective evidence in the claims folder to establish that the 
onset of his Alzheimer's dementia was in 1985 when he had a 
psychiatric evaluation with a diagnosis of organic brain 
syndrome, to rule out Alzheimer's dementia, and, therefore, 
this was not related to service or to any in service disease 
or injury or incident in service. 

Initially, the Board notes that the RO considered the 
appellant's claim on the basis of the requisite criteria for 
service connection for PTSD effective pursuant to the amended 
criteria established in this regard.  The prior regulation 
required a clear diagnosis of PTSD, while the current law 
requires a diagnosis in accordance with 38 C.F.R. § 4.125(a).  
The Board finds that the appellant is not prejudiced by its 
consideration of this claim pursuant to the revised criteria 
for service connection for PTSD.

In this case, although the veteran's service medical records 
are not available, his separation examination is of record.  
The examination show no significant history pertaining to any 
psychiatric treatment; it does not support the assertion by 
the veteran and fellow servicemen that the veteran was 
hospitalized for a significant period for treatment of 
nervous problems in service.  Had such hospitalization 
occurred, it is likely that the separation examination would 
have stated more than that there was no clinically 
significant history.  There is no indication in the record of 
symptoms associated with PTSD or any other psychiatric 
disorder during service.

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

There is no current medical diagnosis of PTSD of record in 
accordance with 38 C.F.R. § 4.125.  The Board recognizes that 
in June 2002, Dr. Juarbe reported a secondary diagnosis of 
PTSD.  Although he indicated that the veteran could not 
provide information regarding his service in Korea, he was 
without reasonable doubt exposed to traumatic experiences.  
The Board agrees that the veteran's CIB evidences that he was 
exposed to traumatic combat stressors in service.  However, 
it is not evident that Dr. Juarbe reviewed the veteran's 
claims folder in conjunction with formulating his opinion, 
and his opinion is not based on any specific stressor 
reported by the veteran since the veteran was able to provide 
little information about his service in Korea.  More 
importantly, Dr. Juarbe did not provide any information 
concerning psychiatric signs and symptoms currently exhibited 
by the veteran that would indicate PTSD.  Although the 
veteran was exposed to stressors, Dr. Juarbe has not provided 
a basis for his current diagnosis of PTSD resulting from any 
inservice stressors.  

The Board finds the VA examiner in March 2005 who formulated 
his opinion based upon a complete review of the record, to 
include the veteran's claims folder, to be more probative.  
The examiner explained that as the veteran was unable to 
identify a definite extreme traumatic stressor, and no PTSD 
symptoms were identified, there could not be a diagnosis of 
PTSD.  The Board concludes that although the veteran did 
engage in combat and was exposed to stressors, most 
significantly, the examiner found that the veteran did not 
exhibit symptoms diagnostic of PTSD.  Rather, the examiner 
affirmatively found that the veteran did not show symptoms of 
PTSD.  The examiner concluded that the clinical history and 
mental status examination met the DSM-IV criteria to 
establish a diagnosis of dementia of the Alzheimer's type and 
not PTSD.  This opinion was definitive and based upon a 
complete review of the file, including Dr. Juarbe's 
statements, and a thorough evaluation of the veteran's mental 
status.  It is, therefore, found to carry far more probative 
weight than Dr. Juarbe's statement.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The preponderance of the evidence is against the appellant's 
claim, and the Board finds that the veteran does not have 
PTSD.  Accordingly, absent the existence of PTSD, entitlement 
to service connection for this disorder cannot be awarded.  

With regard to the issue of any other psychiatric disorder, 
the service separation examination report shows no evidence 
of symptoms associated with a psychiatric disorder or 
treatment for such during the veteran's period of active 
service.  The evidence of record has shown that the veteran 
was working until 1984 and did not receive treatment for a 
psychiatric disorder until the 1980s, approximately 30 years 
following the veteran's separation from service.  Although 
mention was made of a history of neurosis in 1971 provided by 
a general practitioner, this was still approximately 17 years 
after service.  The examiner in March 2005 established that 
the onset of his Alzheimer's dementia was in 1985 when he had 
a psychiatric evaluation with a diagnosis of organic brain 
syndrome to rule out Alzheimer's dementia and, therefore, 
this condition was not related to service or to any in 
service disease or injury or incident in service.

There is no indication that the veteran had a diagnosis of a 
psychosis which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis would not be warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

The Board has also considered the various lay statements of 
the veteran's fellow servicemen and those of the appellant 
submitted to the RO.  As noted previously, the credibility of 
there statements of inservice treatment is compromised by the 
service separation examination report.  Moreover, there is no 
evidence that they possess the requisite medical training or 
expertise necessary to render them competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In conclusion, as there is no established nexus between the 
currently diagnosed Psychiatric disorders and service, 
service connection for a psychiatric disorder cannot be 
granted.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a psychiatric disorder, to include PTSD.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


